DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
 
Allowable Subject Matter
Authorization for this examiner’s amendment was given in an interview with Walter Rudberg on May 20, 2021.
The application has been amended as follows: 
-1. (Currently Amended) An outdoor unit for an air conditioner including a blowing apparatus, the blowing apparatus comprising:
a housing including an inlet, a rear wall, a left wall, a right wall, and a front wall in which an outlet is formed and the left wall and the right wall being located in both sides of the rear wall;
a propeller fan positioned inside of the housing, the propeller fan facing the outlet; and
a diffuser positioned at a discharging side of the propeller fan, and forming the outlet,
wherein the diffuser comprises an inclined surface inclined with respect to a rotation axis of the propeller fan, and an inclination angle of the inclined surface to the rotation axis of the propeller fan changes according to a circumferential direction of the diffuser,
the inlet does not exist and a minimum angle in an area adjacent to the inlet,
wherein the front wall is a polygon shape with a plurality of corners, and a maximum value of the maximum inclination angle appears in an area that is adjacent to at least one corner among the plurality of corners of the front wall,

wherein the maximum inclination angle is positioned to correspond to a corner that is most adjacent to at least one of the left wall and the right wall.- -


- - 10. (Currently Amended) The outdoor unit according to claim 1, wherein at least two maximum inclination portions are positioned to correspond to corners among the plurality of corners that are furthest away from the inlet. - -

-12. (Currently Amended) An outdoor unit for an air conditioner including a blowing apparatus, the blowing apparatus comprising:
a housing in which an inlet and an outlet are formed;
a propeller fan positioned in the inside of the housing, and configured to discharge air inhaled through the inlet through the outlet; and
a diffuser positioned at a discharging side of the propeller fan, and including an opening,
wherein a radius of an end of the opening of the diffuser in a radial direction of the propeller fan changes according to a circumferential direction of the diffuser, and
wherein the radius is a maximum value in only three corners of the diffuser corresponding to walls of the housing and a minimum value in an area adjacent to the inlet. - -

from the inlet. - -

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1  including wherein the maximum inclination angle is positioned to correspond to a corner that is most adjacent to at least one of the left wall and the right wall , nor the particular combination of claim 12 including the radius is a maximum value in only three corners of the diffuser. 
Specifically, with respect to claim 1, JP2015-129504 (Nakagawa), embodiment of figure 4a, is the closest prior art of record and teaches an outdoor unit (600) for an air conditioner including a blowing apparatus (7) , the blowing apparatus comprising: a housing (5) including an inlet (on left and right walls as defined below and illustrated in figure 1b), a rear wall, a left wall, a right wall, and a front wall in which an outlet (at 9) is formed and the left wall and the right wall being located in both sides of the rear wall; a propeller fan (7) positioned in the inside of the housing, the propeller fan facing the outlet; and a diffuser (9) positioned at a discharging side of the propeller fan (7), and forming the outlet, wherein the diffuser comprises an inclined surface (91) inclined with respect to a rotation axis of the propeller fan, and an inclination angle of the inclined surface to the rotation axis of the propeller fan changes according to a circumferential direction of the diffuser [0077], wherein the inclination angle of the inclined surface is a maximum angle in an area in which the inlet does not exist and a minimum angle in an area adjacent to the inlet, see annotated with respect to claim 1 in the final Office action mailed March 3, 2021, wherein the front wall is in the shape of a polygon shape with a plurality of corners, and the maximum value of the maximum inclination angle appears in an area that is adjacent to at least one corner among the plurality of corners of 
With respect to claim 12, US 2018/0224135 (Yamamoto) teaches many of the features as outlined in the final Office action mailed March 3, 2021. However Yamamoto fails to disclose the radius is a maximum value in only three corners of the diffuser. Yamamoto teaches that the radius is a maximum value in four corners. This is more than a mere change in shape since Applicant discloses that the shape of the diffuser reduces noise within the housing. Accordingly, without any teaching, suggestion, or motivation in the art, one skilled in the art would not be motivated to modify Yamamoto as claimed without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/Primary Examiner, Art Unit 3763